Citation Nr: 0326259	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, on a direct basis and as 
secondary to service-connected disability.  

3.  Entitlement to service connection for a psychiatric 
disorder, on a direct basis and as secondary to 
service-connected disability.  

4.  Entitlement to service connection for a neurological 
disorder manifested by a lack of blood flow to the brain, on 
a direct basis and as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1959 
to February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the issues of entitlement to service connection 
for bronchial asthma; entitlement to service connection for a 
cardiovascular disorder, to include hypertension, on a direct 
basis and as secondary to service-connected disability; 
entitlement to service connection for a psychiatric disorder, 
on a direct basis and as secondary to service-connected 
disability; and entitlement to service connection for a 
neurological disorder manifested by a lack of blood flow to 
the brain, on a direct basis and as secondary to 
service-connected disability.  


REMAND

On a VA Form 9, Appeal To Board Of Veterans' Appeals, which 
was dated on May 8, 2002 and received at the RO on June 12, 
2002, the veteran requested a personal hearing at the RO 
before a Veterans Law Judge.  On a document also dated on 
May 8, 2002 and received at the RO on June 12, 2002, the 
veteran requested a personal hearing before a Decision Review 
Officer at the RO.  Subsequently, in July 2002, the veteran 
presented testimony at the RO before a Decision Review 
Officer.  Significantly, however, a complete and thorough 
review of the claims folder indicates that the veteran has 
not been accorded a personal hearing at the RO before a 
Veterans Law Judge.  Moreover, the veteran has not withdrawn 
his request for a personal hearing at the RO before a 
Veterans Law Judge.  Because the Board may not proceed with 
an adjudication of the veteran's appeal without affording him 
an opportunity to present testimony at the requested hearing, 
a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2002).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




